Citation Nr: 1403874	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for temporomandibular joint dysfunction with bruxism (TMJ).  

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

3.  Entitlement to initial compensable ratings for bilateral venous reflux disease with varicose veins of the lower extremities.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1989 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's case comes from the Chicago, Illinois RO.  


FINDINGS OF FACT

1.  The Veteran's TMJ has not been productive of lateral excursion of 4 millimeters or less, inter-incisal range of motion of 40 millimeters or less and has not resulted in additional functional loss at any time during the period on appeal.   

2.  The Veteran's GERD is currently controlled with medication and has not been manifested by dysphagia, regurgitation or substernal, arm or shoulder pain at any time during the period on appeal.  

3.  The Veteran's bilateral venous reflux disease with varicose veins has not been productive of intermittent edema or aching and fatigue in either leg after prolonged standing or walking at any time during the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2013).  

2.  The criteria for an initial compensable disability rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3 4.7, 4.40, 4.114, DC 7399-7346 (2013).  

3.  The criteria for an initial compensable disability rating for bilateral venous reflux disease with varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7199-7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Fenderson, 12 Vet. App at 126-28; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Temporomandibular Joint Dysfunction with Bruxism

The Veteran has been diagnosed with TMJ dysfunction with bruxism (grinding of the teeth).  A non-compensable rating is currently assigned for the Veteran's TMJ dysfunction under Diagnostic Code 9905, for limited motion of the temporomandibular articulation.  The Veteran asserts entitlement to a compensable rating.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A Note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

The Veteran's service records reveal that in April 1997, he was diagnosed with bruxism and was issued a night guard.  See April 1997 Service Treatment Records.  In July 2008, the Veteran reported on his Report of Medical History, given in association with his retirement, that he grinds his teeth, has several cracked teeth as a result and was issued a night guard to help with his grinding.  See July 2008 Report of Medical History.  

The Veteran was afforded an examination in March 2009.  The Veteran reported at the exam that beginning in the early 1990's his TMJ's would click and pop while he was chewing or talking, but that his jaws never locked.  He was prescribed a night guard and now only wakes up in the morning with stiffness in his jaws no more than twice a week.  The Veteran complained to the examiner that chewing tough or hard foods quickly increases pain and that he is known to grind his teeth at night and during the day.  The examiner noted that the Veteran's TMJ's had no tenderness upon palpitation, clicking, popping or grating.  The Veteran's inter-incisal range was 42 millimeters and his range of lateral excursion was 14 millimeters on the left and right.  The diagnosis at the examination was temporomandibular joint disorder with bruxism as moderate to marked without treatment and mild to moderate with treatment.  The examiner encouraged Veteran to continue wearing his night guard.  

As such, the evidence of record notes that the Veteran's TMJ dysfunction with bruxism has not reached a compensable level.  The Veteran's inter-incisal motion is in excess of 40 millimeters and his lateral excursion is in excess of 4 millimeters.  Therefore, the criteria for a 10 percent evaluation have not been met.  

Damage to teeth is generally only compensable when a disability results in lost teeth.  38 C.F.R. § 4.150, DC 9913.  The Veteran has not lost teeth as a result of his bruxism; therefore, a compensable rating is not warranted due to any tooth damage.

The Veteran has reported some pain when eating certain types of food that are hard or tough.  However, the Veteran has not reported constant pain or pain that leads to any additional functional loss.  His occasional pain without any additional loss of motion does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  There is no evidence of additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  Additionally, while the Veteran describes painful episodes of jaw pain while eating or upon awakening in the morning, this pain does not limit the Veteran's range of motion for that joint.  

The Board has considered whether a compensable evaluation is warranted under other potentially applicable Diagnostic Codes.  Here, however, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, he does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9915.  See Schafrath v. Derwinski, 1 Vet. App. at 595.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's TMJ with bruxism.  

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability evaluation for his service-connected TMJ dysfunction with bruxism.  In considering whether a compensable evaluation is warranted, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against a compensable rating, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Gastroesophageal Reflux Disease

A non-compensable rating is currently assigned for the Veteran's GERD under Diagnostic Code 7399-7346, pertaining to hernia hiatal.  He asserts a compensable rating is warranted.  In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

Under Diagnostic Code 7346 symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent evaluation.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a 10 percent evaluation is warranted with two or more of the symptoms for the 30 percent evaluation of less severity. 

After careful review, the Board concludes that the Veteran's GERD does not meet the criteria for an initial compensable evaluation under Diagnostic Code 7346.  In this regard, the evidence of record, including service treatment records and a March 2009 VA medical examination indicates that the Veteran's GERD is well regulated by taking Nexium.  While in service, the Veteran had episodes of reflux esophagitis and dyspepsia.  See April 2004 Service Treatment Record and July 2007 Service Treatment Record.  Further, the examiner in 2009 noted that the Veteran had several benign polyps removed while in service.  Additionally, the examiner at the March 2009 examination reported that the Veteran had no current complaints referable to polyps and no complaints referable to hemorrhoids.  Currently, there is no evidence of dysphagia, regurgitation or substernal, arm or shoulder pain, all which would warrant a compensable rating.  

The Board has considered the applicability of additional Diagnostic Codes potentially applicable to the Veteran's service-connected GERD.  However, a higher or separate evaluation is not warranted under any of these Diagnostic Codes. 

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability evaluation for his service-connected GERD.  In considering whether a compensable evaluation is warranted, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against a compensable rating, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert, 1 Vet. App. at 55. 

Bilateral Venous Reflux Disease with Varicose Veins

Non-compensable ratings have been assigned for bilateral venous reflux disease with varicose veins of each lower extremity under DC 7199-7120, pertaining to varicose veins.  He asserts a compensable rating is warranted.  In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

Asymptomatic palpable or visible varicose veins is rated at zero percent; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery is rated at 10 percent; persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema is rated at 20 percent; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration is rated at 40 percent; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration is rated at 60 percent; and massive board-like edema with constant pain at rest is rated at 100 percent.  38 C.F.R. § 4.104, DC 7120.  A Note to this provision indicates the evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is evaluated separately.

The Veteran's bilateral varicose veins have been evaluated as non-compensable throughout the appeal period.  The preponderance of the evidence is against the claim and the Veteran is not entitled to an increased initial evaluation for his bilateral varicose vein disability.  The Veteran's bilateral varicose veins are manifested by subjective complaints of ankle pain and objective evidence of non-appreciable varicose veins except in his left knee where there is a medial knee perforator.  Further, there is no competent evidence of record currently showing intermittent edema of either extremity or aching and fatigue in either leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

At the Veteran's retirement examination, he presented subjective complaints of ankle pain and reported frequent ankle sprains.  See August 2008 Report of Medical Examination.  In April 2008, the Veteran's service treatment records reveal that he was treated for varicose veins.  The results of the testing performed were normal.  The doctor noted that the etiology of the brown spots on his ankles were unclear, but were not due to venous stasis as it did not have the typical confluent appearance of hemosiderin deposition.  The testing did reveal bilateral venous reflux although it was minimally symptomatic.  The examiner prescribed Jobst stockings and counseled about managing symptoms with compression, activity and elevation.  See April 2008 Service Treatment Record.  In August 2008, the Veteran was treated for a follow-up for his chronic venous hypertension without complications.  At the time of the follow up examination in August 2008, the examiner noted improvement of the Veteran's skin pigmentation.  

After service, the Veteran was afforded a VA examination in March 2009.  The examiner noted that he no appreciable varicose veins in either lower extremity except for a left knee medial knee perforator.  There was no discussion of the Veteran's continued use of compression stockings or that his condition had gotten worse.  

In order for the Veteran to receive a higher evaluation of 10 percent there must be evidence of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  Although the Veteran was prescribed Jobst stockings, a type of compression hosiery, the prescription was not to relieve aching or fatigue in the legs after prolonged standing or walking.  Accordingly, the compression hosiery prescription in this case is not analogous to the ratings criteria for a 10 percent rating under DC 7120.  At the time of the Veteran's separation from service physical examination report in August 2008 and VA examination in March 2009, the Veteran did not have intermittent edema aching and fatigue in the leg after prolonged standing or walking in either lower extremity.  Hence, the Board concludes that the criteria for a compensable rating for either lower extremity for venous reflux disease with varicose veins are not met.  

The Board has considered other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. at 595.  A higher or separate rating is not warranted under any other Diagnostic Code.  

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability evaluation for his service-connected bilateral varicose veins.  In considering whether a compensable evaluation is warranted, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against a compensable rating, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. at 55. 

Additional Considerations for the Disabilities discussed above

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's TMJ, GERD, and bilateral varicose veins.  The Board also concludes that a "staged" rating, for any of the above-mentioned disabilities, is not warranted in this case.  See Fenderson, 12 Vet. App. at 119.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's service-connected TMJ, GERD or bilateral varicose veins presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that the Veteran has not been hospitalized due to any of the above mentioned conditions, nor has he alleged they result in a marked functional impairment in any way or to a degree other than that addressed by the VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify has been satisfied through a notice letter sent in February 2009 prior to initial adjudication in July 2009.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist the Veteran in obtaining records has been satisfied.  Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of his pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

An initial compensable rating for TMJ is denied.  

An initial compensable rating for GERD is denied.  

Initial compensable ratings for bilateral venous reflux disease with varicose veins of the lower extremities are denied.  



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


